Citation Nr: 0518894	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  95-38 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for hemorrhoids, now 
rated 10 percent.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for body strain 
including the chest, back, and abdomen.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for bronchitis.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to April 
1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, that denied an application to reopen claims for 
service connection for PTSD and for bronchitis (claimed as 
walking pneumonia) and that denied a claim for an increased 
rating for hemorrhoids (rated 10 percent).  In August 2003, 
the RO denied service connection for a body strain including 
the abdomen, back, and chest (claimed as secondary to a left 
knee condition) and it denied an application to reopen a 
claim for service connection.  In a supplemental statement of 
the case mailed to the veteran in May 2004, the RO noted that 
it was reopening the claim for service connection for PTSD 
and then denying it on the merits.  The veteran testified 
before the Board at a hearing held at the RO in August 2004.  
At the hearing, the veteran submitted a substantive appeal 
regarding the left knee and body strain issues.

In August 2004, the veteran submitted a new claim for service 
connection for a neuropsychiatric disability secondary to 
service-connected disabilities.  That matter is referred to 
the RO for its adjudication in the first instance, as 
appropriate.  




FINDINGS OF FACT

1.  All notices and assistance to the veteran have been 
provided, and all evidence needed for disposition of the 
claims has been obtained.

2.  Service-connected hemorrhoids are now manifested by fecal 
leakage, but not persistent bleeding, anemia, or fissures.

3.  The veteran did not engage in combat with the enemy 
during his active service.

4.  The veteran's alleged stressors have not been 
corroborated, and there is no available diagnosis of PTSD 
that comports with regulatory requirements. 

5.  A body strain involving the chest, back, and abdomen was 
first manifested many years after service and is not related 
to the veteran's service or any aspect thereof.

6.  The Board denied service connection for bronchitis and 
for a left knee disability in July 1983; the RO declined to 
reopen the claims in November 1989.  Those decisions are 
final.  The evidence received since then is either 
duplicative or not material; by itself or in connection with 
evidence previously assembled, the evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims. 


CONCLUSIONS OF LAW

1.  The criteria for an increase in the 10 percent rating for 
hemorrhoids are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code (DC) 7336 (2004).

2.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004). 

3.  A body strain involving the chest, neck, and abdomen was 
not incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004). 

4.  The claim for service connection for chronic bronchitis 
is not reopened.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 
38 C.F.R. § 3.156 (2000); 38 C.F.R. §§ 3.303, 3.304 (2004).

5.  The claim for service connection for a left knee 
disability is not reopened.  38 U.S.C.A. §§ 1110, 5108 (West 
2002); 38 C.F.R. § 3.156 (2000); 38 C.F.R. §§ 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board must note that this case 
involves significant delays.  The veteran filed the initial 
claim that resulted in at least one of the decisions on 
appeal back in 1994.  However, the Board must also emphasize 
that the veteran's submission of excessively duplicative 
materials appears to have protracted the RO's adjudication of 
the case.  The Board has identified numerous documents that 
consist of rote recopying of documents that have been 
submitted at various stages of this and prior adjudications.  
In fact, on at least two occasions, the RO returned 
excessively duplicative material to the veteran.  There has 
been no suggestion that any of these returned documents were 
new; rather, the Board is fully satisfied based on the 
repetitive nature of the veteran's many submissions that the 
returned materials were fully duplicative of documents 
received by the RO earlier.  See United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926) (there is a 
presumption of regularity under which it is presumed that 
government officials "have properly discharged their 
official duties").  While this cannot fully explain the 
significant delays in the adjudication of this claim, it 
certainly appears to have contributed to protracted nature of 
reviewing the veteran's numerous, duplicative submissions in 
furtherance of the RO's decisionmaking process. 
  
I.  Increased rating for hemorrhoids

The veteran's service-connected hemorrhoids are now rated 10 
percent disabling.  In May 1994, he filed a claim for an 
increased rating.    

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A 10 percent rating is warranted for hemorrhoids that are 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  The next higher 
rating, a 20 percent rating, requires evidence of persistent 
bleeding and with secondary anemia or with fissures; the 20 
percent rating is the maximum rating available under this 
code.  38 C.F.R. § 4.114, DC 7336.

The veteran developed persistent pain after a 
hemorrhoidectomy in March 1989.  In August 1989, he underwent 
an anal fistulotomy because of redundant skin closing over an 
earlier operation.  Post-operative progress notes from 1989 
indicate that the veteran did not report any further 
complaints at that time.

In October 1992 and March 1993, the veteran was diagnosed 
with gastroenteritis.  

The veteran testified before the RO in November 1995 that he 
was not experiencing any bleeding from his hemorrhoids.  He 
discussed earlier surgeries (apparently referring to VA 
treatment in 1989), but he also said that he had "healed 
properly."  

A family internist (Kamal K. Batra, M.D.) with the Astoria 
Center of the Queens-Long Island Medical Group, P.C., wrote 
in November 1998 that the clinic had treated the veteran 
since 1989 for surgery for hemorrhoids.

In 1999, the veteran presented with several episodes of 
melena in the recent past; testing revealed gastritis.  He 
also had anemia symptoms at that time.  The assessment 
indicated that the gastritis was induced by non-steroidal 
anti-inflammatory medication.  Colonoscopy was normal to the 
cecum.    

The veteran underwent VA examination in October 2002.  He 
denied any relevant bleeding; he also denied having abdominal 
pain.  Degree of sphincter control was normal.  He reported 
fecal staining of underwear after bowel movement.  There were 
no episodes of bright red blood per rectum.  There was no 
tenderness or distention of his abdomen on examination.  The 
bowel sounded normal.  There were no masses or organomegaly.  
Rectal examination confirmed external hemorrhoids, but no 
masses; he was heme negative.  There was no evidence of fecal 
leakage, bleeding, or anemia.  No fissures were visible.  The 
examiner noted a normal colonoscopy from 1999.  The diagnosis 
was hemorrhoids, status post hemorrhoidectomy in March 1989 
and status post anal fistulotomy in August 1989.

On primary care follow-up by VA in December 2003, the veteran 
complained of chronic irritation and pruritic ani.

At the August 2004 hearing before the Board, the veteran 
testified that he was having difficulties with his 
hemorrhoids; he feared that he would have to wear special 
underwear because of daily leakage.  He stated that he had 
had internal bleeding two years earlier; prior to that, he 
had had an additional bleeding episode about a year earlier.  
He also watched his diet (such as spicy foods), but he had 
lost a lot of days from work because of the condition.  He 
said that absent the lifestyle modifications, he would now 
have anemia.    

The evidence certainly shows that the veteran has had 
problems with his service-connected hemorrhoids.  However, 
the surgeries he has referred to occurred many years ago; 
indeed, they occurred well before he filed this particular 
claim for an increased rating.  While relevant to the overall 
nature of this disability, they do not serve as a basis for 
an increased rating under the laws governing effective dates 
of claims for increased ratings.  See 38 C.F.R. § 3.400(o) 
(2004).  The Board has taken the veteran's testimony into 
consideration, especially the sensitive nature of some of his 
symptoms, such as fecal leakage.  However, the diagnostic 
criteria require evidence of persistent bleeding with 
secondary anemia or with fissures.  38 C.F.R. § 4.114, DC 
7336.  There is no clinical or lay evidence of such symptoms 
for many years.  Thus, the veteran's service-connected 
hemorrhoids do not satisfy the criteria for an increase in 
the 10 percent rating currently assigned.

II.  Service connection for PTSD and body strain

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A.  PTSD

The Board notes that the RO had denied service connection for 
PTSD in an unappealed June 1991 decision that was final.  See 
38 U.S.C.A. § 7105 (West 2002).  In its March 1995 rating 
decision, the RO initially declined to reopen the claim for 
service connection for PTSD on the ground that there was no 
new and material evidence for reopening.  However, in the 
supplemental statement of the case sent to the veteran in May 
2004, the RO did reopen the claim based on new and material 
evidence, although it also denied that claim on the merits.  
As an initial matter, the Board concurs with the RO's 
reopening.  See 38 C.F.R. § 3.156 (2001).  Thus, the merits 
of this claim are before the Board at the present time.

In addition to the laws discussed above, service connection 
for PTSD generally requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125 (2004); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2004).  In 1996, VA adopted the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) in 
amending 38 C.F.R. §§ 4.125 and 4.126 (2004).  See 61 Fed. 
Reg. 52,695-52,702 (1996).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran was "engaged in combat with the enemy."  See 
Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 
5 Vet. App. 60, 66 (1993); see also Moran v. Principi, 17 
Vet. App. 149 (2003).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service, his lay statement, alone, may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).

The veteran has never contended that he engaged in combat 
with the enemy as defined within 38 U.S.C.A. § 1154(b) (West 
2002).  As a result, as a matter of law, a medical provider 
cannot provide supporting evidence that the claimed in-
service event actually occurred based on a post-service 
medical examination.  See Moreau v. Brown, 9 Vet. App. 389, 
395-6 (1996).  In addition, the veteran's own testimony, 
standing alone, will not be sufficient.  Ibid.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that prior Court statements that 
"something more than medical nexus evidence is required to 
fulfill the requirement for 'credible supporting evidence'" 
of a claimed stressor and that "[a]n opinion by a mental 
health professional based on a post-service examination of 
the veteran cannot be used to establish the occurrence of the 
stressor" were made in the context of discussing PTSD 
diagnoses other than those arising from personal assault.  
Patton v. West, 12 Vet. App. 272, 280 (1999); see also Cohen, 
supra.

Beyond the above, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The Board is not required to accept a claimant's 
uncorroborated account of his active service experiences.  
See Wood v. Derwinski, 1 Vet. App. 190, 192.  

The question of a "stressor" also bears upon credibility 
determinations, as certain veterans who "engaged in combat 
with the enemy" gain evidentiary presumptions.  38 C.F.R. § 
3.304(d).  Under the controlling regulation, there must be 
credible supporting evidence that the claimed service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  The 
occurrence of an event alleged as the "stressor" upon which 
a PTSD diagnosis is based (as opposed to the sufficiency of 
the alleged event to cause PTSD) is an adjudicative 
determination, not a medical determination.  Zarycki v. 
Brown, 6 Vet. App. 91, 97-98 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . As is 
true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] 
within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran's service personnel records show that his only 
overseas service was in Korea for 13 months (July 1964 to 
August 1965); his military occupational specialty was 
military police.  

The RO has sought verification of the veteran's alleged PTSD 
stressors.  In October 1996, the U.S. Army and Joint Services 
Environmental Support Group (ESG) sent the RO unit histories 
for the veteran's assigned unit in Korea between September 
1963 and December 1965 (the 2nd Battalion, 8th Cavalry).  The 
unit histories did not corroborate the veteran's account of 
having witnessed the death of a soldier in a land mine 
accident in the demilitarized zone (DMZ).  At best, the unit 
histories indicated that elements of the unit were assaulted 
by North Korean soldiers in October 1964, resulting in the 
wounding of one soldier.  There is no evidence that the 
veteran was among those involved and his alleged stressors do 
not match the incident verified by ESG.

An annual historical supplement covering the period from 
September 1963 to December 1964 for the unit even mentioned 
the veteran in connection with a championship basketball team 
that won the Christmas tournament.  This is the only 
reference to the veteran in any of the information provided 
by the ESG.

A history of the veteran's unit covering the period from July 
1965 through December 1965 described the battalion was placed 
on jump status, which necessitated the enrollment of 200 
enlisted soldiers in a three-week Jump School at Fort 
Benning, Georgia.  A training jump was conducted in late July 
1965.  At the end of July 1965, the veteran's unit was 
alerted for duty in Vietnam.  An advance team left Fort 
Benning for Vietnam in mid-August 1965; however, there is no 
mention of the veteran; his personnel records do not show 
that he went to Vietnam.  

The ESG also wrote in October 1996 that a search for 
casualties would require more specific information (specific 
date if possible; individual's full name; complete unit 
designation to the company level; whether the individual was 
killed or wounded; and a brief description of the event).  
The ESG also indicated that morning reports, which might be 
used to verify daily personnel actions such as wounded or 
killed soldiers, should be ordered from the National 
Personnel Records Center.  

The veteran was evaluated by VA in April 1989; the diagnosis 
was adjustment disorder with mixed emotional features.  

On VA psychiatric examination in November 1989, the veteran 
described having seen a soldier blown up by a land mine in 
Vietnam.  The examining psychiatrist's overall impression was 
that the veteran had been worse over the past several years, 
possibly related to incidents in 1986 involving "whistle 
blowing" against fellow employees and the break-up of his 
marriage.  The psychiatrist believed that the veteran had 
PTSD, but this was mild compared to his emotional reactions 
to his family and job problems.  The diagnoses were 
adjustment disorder with mixed emotional features (moderate) 
and mild PTSD.  Also, a December 1989 letter from a VA 
medical center in New York cited recurrence of PTSD related 
to Vietnam.    

Earlier VA progress notes from 1989 cite to Vietnam- and job-
related PTSD.  Interestingly, one version of an August 1989 
VA progress note refers to PTSD related to Vietnam and to job 
stress.  However, another version of that same progress note, 
submitted by the veteran, has scratched out the reference to 
Vietnam-related PTSD, thus referring only to job-related 
PTSD.  It is not clear why the veteran would have omitted the 
reference to Vietnam in some copies of this progress note 
while including it in others.  It appears that this letter 
was prepared in connection with work; the deliberate omission 
of this part of the diagnosis strongly suggests an effort by 
the veteran to provide erroneous information regarding this 
diagnosis, depending on the recipient of the progress note.  

An October 1994 VA progress note indicated that the veteran 
was having lots of anxiety; it cited prior psychiatric 
treatment for adjustment reaction with mixed emotional 
features and for PTSD.

The veteran testified before the RO in November 1995 that he 
was on patrol with several soldiers in 1964, when one of the 
soldiers was blown up by a land mine ("a "bouncing 
Betty").  He said that the incident occurred around August 
1964.  He stated that personally had just missed the land 
mine, and that it was behind him.  He also noted half a dozen 
fire fights.

A family internist (Dr. Batra) with the Astoria Center of the 
Queens-Long Island Medical Group, P.C., wrote in November 
1998 that the clinic had treated the veteran since 1989 for 
post-traumatic stress.

The veteran testified before the Board in August 2004 that 
his stressors included witnessing the death of a fellow 
soldier in a land mine accident, an episode involving a 
failed parachute during a jump, and generally his daily 
patrols along the DMZ in Korea (which included witnessing 
shootings).  He described being shot at while on patrol in 
Korea around Christmas of 1964.  

Basically, most of these incidents have not been 
corroborated.  Histories for the veteran's unit during the 
period of time at issue do not document any fatalities or 
injuries from any land mine accident.  Nor do they document 
any failed parachute jump involving the veteran.  The veteran 
has also referred to shootings; however, at times he has 
stated that he witnessed shootings while at other times he 
has stated that he was involved in a shooting.  The available 
unit histories document one shooting incident.  But given the 
veteran's inconsistent statements about shootings and the 
lack of any more corroboration, the Board concludes that the 
documented shooting did not involve the veteran.

In short, the Board does not find the veteran's allegations 
to be corroborated by the record.  The Board is mindful that 
several psychiatric and counseling professionals have 
described treatment for PTSD.  However, the Board can find no 
credible support for the veteran's allegations regarding his 
stressors in service.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  Since the stressors are not corroborated, the 
diagnoses does not serve to establish service connection for 
PTSD.  See 38 C.F.R. § 3.304(f).  See also Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (medical opinion premised on 
unsubstantiated account is of no probative value and does not 
serve to verify the occurrences described); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (Board is not bound to accept 
doctor's opinion based exclusively on claimant's 
recitations).  Moreover, various medical professionals have 
also related the veteran's PTSD to alternative causes, such 
as the veteran's employment.

The available medical records include several diagnoses of 
PTSD, but none of these diagnoses has been described as 
meeting the requirements of DSM-IV.  See 38 C.F.R. § 4.125.  
Notwithstanding, as stated by the Court, "[j]ust because a 
physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  It is also clear that the Board 
is not required to accept an appellant's statements regarding 
his alleged symptoms, including nightmares, flashbacks, and 
other difficulties he associates with his active service, if 
the Board does not find the statements regarding his symptoms 
to be credible.

Moreover, the Board is left with the distinct impression that 
the veteran's account has not been fully consistent.  At 
times, he has apparently attempted to present his PTSD as 
being job-related, while before VA he has presented the 
condition as related to his service.

At other times, he has stated that he witnessed the death of 
a soldier from a land mine, but this event is not 
corroborated at all by the unit histories obtained through 
the ESG.  The Board also finds less than credible the 
veteran's apparent embellishment of his service, sometimes 
referring to a failed parachute jump (even though there is 
absolutely no reference to such an incident in service) and 
sometimes referring to witnessing shootings in Korea (even 
though unit histories at best describe only one wounding of a 
soldier during a hunting trip in Korea, not multiple 
shootings).

In addition, many of the VA treatment records discussing PTSD 
refer to a relationship to service in Vietnam.  The veteran's 
service medical records specifically contradict any such 
statement.  The veteran served in Korea near the DMZ, not in 
Vietnam at any time (even though his unit was activated for 
Vietnam service when he was at Fort Benning, Georgia, upon 
his return from Korea).  

Finally, there are diagnoses of PTSD (as well as adjustment 
disorder with mixed emotional features) in 1989.  However, 
there is absolutely no clinical evidence of any such 
treatment for many, many years since the late 1980s, despite 
a November 1998 vague summary of treatment for post-traumatic 
stress since 1989.  Thus, the veteran's claim is undermined 
by the lack of current, acceptable evidence of a PTSD 
diagnosis.  See Degmetich, supra; Brammer, supra.

In conclusion, the weight of the credible evidence 
demonstrates that the veteran does not have PTSD that was 
incurred in or aggravated by active service or that is 
related to service or to any corroborated incident therein.  
As the preponderance of the evidence is against the claim, 
the "benefit-of-the-doubt" rule is not applicable, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Body strain (chest, back, and abdomen)

In October 1966, the veteran was found to have subcutaneous 
nodules in his breast area, after experiencing costochondral 
pain on coughing.  The veteran did not have any abnormalities 
according to a January 1967 separation examination.  On the 
accompanying medical history report, he described having had 
swollen or painful joints, chest pain or pressure, leg 
cramps, and knee problems.

The veteran complained of cervical spine and shoulder pain in 
January 1993.  The impression on VA treatment was arthritis 
of the cervical spine.  In December 1993, he was seen by VA 
for back and lumbar pain after lifting a TV set.  However, 
diagnostic tests (including an X-ray) showed no 
abnormalities.  

A family internist (Dr. Batra) with the Astoria Center of the 
Queens-Long Island Medical Group, P.C., wrote in November 
1998 that the clinic had treated the veteran since 1989 for 
abdominal sprain.

The veteran testified before the RO in November 1995 that he 
sustained a body sprain during four or five night jumps.

Non-VA clinic records from October 1997 refer to left lower 
quadrant pain.

VA medical records from 1998 and 1999 show treatment for 
abdominal pain.  He was ultimately diagnosed with gastritis 
induced by non-steroidal anti-inflammatory medication.

Non-VA medical records from a clinic in Astoria, New York, 
reflect complaints of low back pain in 2001.  

A treating VA doctor (Deborah Shapiro, M.D.) wrote in 
December 2003 on a form provided by the representative that 
the veteran had chronic muscle pain around the abdomen; she 
indicated that this condition was due to an injury as a 
paratrooper.  However, she noted that she had not reviewed 
the veteran's treatment records.

He testified at the August 2004 Board hearing that he had 
sustained a backache as a result of his jumps as a 
paratrooper in service.  

The evidence, thus does not support the conclusion that the 
veteran sustained any chronic disability during service.  
Despite the veteran's statements about symptoms treated since 
1967, the earliest actual evidence of treatment for abdominal 
sprain is in 1989, according to a non-VA doctor.  Also, 1993 
diagnostic tests found no lumbar spine abnormalities.  The 
Board must emphasize that the VA doctor's (Dr. Shapiro) 
December 1993 notation is not helpful.  It evinces no 
independent review of the veteran's actual service medical 
records or of any actual medical records that have been made 
available.  As such, it is based purely on the veteran's 
unsubstantiated account.

In conclusion, the weight of the credible evidence 
demonstrates that the veteran does not have body strain 
(involving the chest, back, and abdomen) that was incurred in 
or aggravated by active service or that is related to service 
or to any corroborated incident therein.  As the 
preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule is not applicable, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert, supra.

III.  Application to reopen claims for service connection
for bronchitis and for a left knee injury

In July 1983, the Board denied a claim for service connection 
for bronchitis and for a left knee disability.  That decision 
is final.  See 38 U.S.C.A. § 7104 (West 2002).  At the time 
of this decision, the evidence before VA included the 
veteran's service medical records and his testimony at an RO 
hearing in April 1982.

He was treated for a sore throat of bacterial nature with 
tonsillitis in December 1964.  In March 1966, he was treated 
for tonsillitis.  He did not have any abnormalities, either 
orthopedic or respiratory, according to a January 1967 
separation examination.  On the accompanying medical history 
report, he noted swollen or painful joints, chest pain or 
pressure, leg cramps, and knee problems.

On examination in June 1976 in connection with enlistment in 
the reserves, the veteran denied any abnormalities 
(orthopedic or respiratory); he specifically denied having 
asthma, frequent colds, or knee problems.  The examination 
likewise identified no pertinent abnormalities of any system 
at issue.    

At the April 1982 hearing, he testified that he had made over 
40 parachute jumps during his service.  He also stated that 
he served with a unit in Korea that was in a fixed patrol 
position, with no movement for 12 hours at a time.  He stated 
that he was sick for a period and that he had bronchitis.  He 
indicated that he was treated in 1967, immediately after 
service, for bronchitis and for a left knee condition.  

In November 1989, by letter, the RO denied service connection 
for a respiratory condition and for a knee condition.  The 
veteran did not appeal this decision, which thus became 
final.  See 38 U.S.C.A. § 7105 (West 2002).  The evidence 
before the RO at that time included the above evidence. 

The veteran sought to reopen the claims for service 
connection for a left knee disability and for bronchitis 
(claimed as walking pneumonia) in May 1994.

Several guiding laws and regulations apply in the context of 
applications to reopen previously denied claims.  In order to 
reopen a claim which has been denied by a final decision, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108 (West 2002).  The Board must consider the evidence 
added to the record since the last final decision.  See Evans 
v. Brown, 9 Vet. App. 273, 282-3 (1996).  The evidence 
received after the last final decision is presumed credible 
for the limited purpose of reopening a claim unless it is 
inherently false or untrue or is beyond the competence of the 
person making the assertion.  See Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Evidence that is both new and material evidence is needed to 
reopen the veteran's claims for service connection for 
bronchitis and for a left knee injury.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156 (2000) (2004); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  "New and material evidence" 
means evidence not previously submitted to VA decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The Board notes that the definition of 
"new and material evidence" has been revised for 
applications to reopen which are received by the VA on or 
after August 29, 2001.  See 38 C.F.R. § 3.156(a) (2004).  
However, the present case involves applications to reopen 
that were filed prior to that date; thus, the new version 
does not apply to the instant case.  

Within this overall framework for determining whether new and 
material evidence has been submitted, the Board also 
considers the relevant laws pertaining to service connection.  
The Board has discussed these laws in the previous section 
addressing service connection; for brevity, the Board refers 
to that general discussion.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

The Board turns to the evidence that has been received since 
the prior final decisions in July 1983 and November 1989.  

A February 1984 VA progress note refers to a history of 
asthma for 20 years that had developed in service.  In 
November 1984, the veteran reprised the same 20-year history 
of asthma.  He also stated that he had never been 
hospitalized for asthma.  

A January 1989 VA X-ray revealed no acute disease in the 
veteran's lungs.  A medical history prepared in connection 
with March 1989 VA treatment noted that the veteran had had 
asthma for 25 years (i.e., since 1964).

In connection with VA treatment in January 1992, the 
veteran's past medical history included a history of asthma 
for the past 20 years (that is, since 1972).  An X-ray showed 
no pulmonary abnormality.

The veteran testified before the RO in November 1995 that he 
sustained hemorrhaging during a training jump at Fort Benning 
in 1965.  He also stated that he sustained a body sprain and 
knee injury during four or five night jumps.  He testified 
that he was treated for an upper respiratory infection and 
tonsillitis during the winter of 1964, while stationed at the 
DMZ in Korea.  He stated that this was eventually upgraded to 
chronic bronchitis.  He also testified about non-VA medical 
treatment since 1967, including what he thought was a heart 
attack, but which turned out to be a muscle spasm.   

VA medical records from 1997 to 2003 refer to occasional 
complaints of left knee pain.  At times, those records 
indicate that the left knee pain had been present since an 
accident or multiple twisting injuries in service while a 
paratrooper.  The diagnostic tests are generally negative for 
fracture, osteoarthritis, or meniscal tear.  There is 
evidence only of a subchondral cyst in the medial tibial 
plateau (according to a November 2001 VA MRI) and an 
impression of bursitis.  

A June 1998 progress note from a non-VA clinic in Astoria, 
New York, relates to treatment for an upper respiratory 
infection and bronchitis.  Similar records also refer to 
colds and flus, such as in May 1997 and November 1997.  

A family internist (Dr. Batra) with the Astoria Center of the 
Queens-Long Island Medical Group, P.C., wrote in November 
1998 that the clinic had treated the veteran since 1989 for 
chronic bronchitis and left knee sprain.

On VA treatment in August 2001 for left knee pain, it was 
noted that the veteran had injured his knees as a paratrooper 
in service and that he had had intermittent swelling in 
service and since then.  

On primary care follow-up by VA in December 2003, one of the 
assessments was chronic knee pain and osteoarthritis.  The 
veteran's paratrooper service was cited.  

A treating, VA doctor (Deborah Shapiro, M.D.) wrote in 
December 2003 on a form provided by the representative that 
the veteran had osteoarthritis and degenerative changes of 
both knees from a previous injury sustained while he was a 
paratrooper.  She also listed a diagnosis of moderate asthma, 
but she did not discuss any relationship to the veteran's 
active service.  However, she noted that she had not reviewed 
the veteran's treatment records.

At the August 2004 Board hearing, the veteran testified about 
the sub-zero temperatures he encountered while stationed in 
Korea and the resulting frostbite, pneumonia, and chronic 
bronchitis.  He also testified that he injured his left knee 
many times during jumps as a paratrooper in service.  

On review of the evidence submitted since the prior final 
decisions, the Board concludes that new and material evidence 
has not been submitted to reopen the claims for service 
connection for bronchitis or for a left knee disability.  

Initially, the Board notes that the evidence submitted since 
the prior final decisions includes repetitive statements, 
testimony, and arguments from the veteran.  Evidence from the 
veteran both before and now is essentially the same; at all 
times, he has maintained that he had chronic bronchitis in 
service because of exposure to certain conditions and that he 
developed a left knee problem because of multiple parachute 
jumps.

While there is certainly a copious amount of new evidence, it 
is not material.  Various doctors have noted asthma, chronic 
bronchitis, and osteoarthritis of the left knee in the 
evidence that has been received since the prior final 
decisions in July 1983 and November 1989.  However, all of 
the new evidence that relates current chronic bronchitis or a 
left knee disability to service is predicated solely on an 
account (the veteran's account) that the RO and the Board 
have previously considered and rejected.  

The presumption of credibility of evidence of new and 
material evidence as discussed in Justus, supra, is not 
absolute; there are exceptions to that presumption.  A 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value. Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(Board is not bound to accept a doctor's opinion that is 
based exclusively on a claimant's recitations).  A bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Furthermore, a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The value of a doctor's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical nexus opinion is 
inadequate when, as in this case, it is unsupported by any 
clinical evidence as a predicate for the opinion.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).      

The Board concludes that new and material evidence has not 
been submitted since the prior final decisions in July 1983 
and November 1989, and the claims for service connection for 
chronic bronchitis and a left knee disability are not 
reopened.

IV.  Duties to Notify and Assist the Veteran

The Board also finds that VA has satisfied all duties to 
notify and assist the veteran.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2004).  Under this 
criteria, the notice must be provided before the adverse 
determination at issue and:  (1) inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate a claim; (2) inform a claimant about the 
information and evidence that VA will seek to provide; (3) 
inform a claimant about the information and evidence a 
claimant is expected to provide; and (4) request or tell a 
claimant to provide any evidence in a claimant's possession 
that pertains to the claim, or something to the effect that a 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In this case, the initial unfavorable decision regarding an 
increased rating for hemorrhoids and the issues involving 
PTSD and bronchitis was in March 1995, that is, many years 
before the effective date of the applicable notice 
requirements on November 9, 2000, under 38 U.S.C.A. §§ 5103, 
5103A, 5107.  The initial unfavorable decision regarding the 
other issues on appeal was in August 2003, that is, after the 
November 9, 2000, effective date of the applicable notice 
requirements.  However, even under Pelegrini, the notices 
regarding the veteran's claim informed him of the bases for 
the relevant decision, what types of evidence would be 
needed, and how the evidence would be secured.  The VA has 
informed the veteran of all applicable laws and regulations, 
what types of evidence are needed to support his claim, who 
is responsible for securing items, and the need for any other 
evidence that the veteran may have in his possession.  The RO 
sent the veteran correspondence in January 2002, March 2003, 
April 2003, June 2003, and May 2004; statements of the case 
in March 1995 and June 2004; and supplemental statements of 
the case in September 1998 and May 2004.  The correspondence 
and adjudicative documents discussed specific evidence and 
the particular legal requirements applicable to the veteran's 
claims.  Taken together, all of these documents discussed the 
evidence considered and the pertinent laws and regulations, 
including legal provisions relating to VA's duties to notify 
claimants and the reasons for the RO's decisions.  There can 
be no harm to the veteran, as the VA has made all efforts to 
notify and to assist the veteran with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the more general 
notice of the need for any evidence in the veteran's 
possession.  Thus, the VA has satisfied its "duty to 
notify" the veteran.

VA has also satisfied its "duty to assist" the veteran in 
securing relevant evidence.  VA has also obtained all 
relevant evidence identified by the veteran that could be 
obtained.  Other evidence mentioned by the veteran has proven 
to be unobtainable and the veteran has been provided the 
opportunity to produce that evidence himself.  

In October 1990, the attorney for the administrator of the 
estate of the procurator of the medical records from Syosset 
Community Hospital in Syosset, New York, wrote that the 
records had been kept in such disarray that it was impossible 
to locate any records.  The attorney also wrote that there 
had also been a warehouse fire that destroyed the entire 
warehouse and records therein.  The veteran states that he 
was treated at this facility from 1967 to 1970 for abdominal 
sprain, chronic bronchitis, left knee sprain.

According to a November 1998 note, a non-VA doctor, Juan 
Oballe, M.D. could  not locate the veteran's records as they 
had been discarded after 10 years.  The veteran states that 
this doctor treated him from 1967 to 1971 for chronic 
bronchitis, an abdominal sprain involving the upper chest and 
back, a left knee sprain, and hemorrhoids (or stomach virus).

The veteran wrote in November 1998 that Dr. Emmi, a private 
doctor in Astoria, New York (who had treated him either from 
1970 to 1980 or from 1971 to 1977), was deceased.  He also 
wrote that he did not know where the medical records were 
stored for two private doctors from Brooklyn, New York (Drs. 
Glickman and Stevens for treatment in 1965 to 1970 and 1960 
to 1965, respectively).  He notes that these doctors treated 
him for abdominal sprain, left knee sprain, hemorrhoids 
(stomach virus), chronic bronchial disorder, tonsillitis, 
high blood pressure, traumatic stress, and PTSD.

The veteran also indicated that records from 1975 to 1989 
from a clinic in Astoria, New York, have been discarded.  
(The clinic has forwarded later medical records.)  

In July 2003, the VA Medical Center in New York, New York, 
wrote that it did not have archived medical records from the 
1970s; it sent the veteran's records from that facility from 
1997 to 2003.  

The Board finds that the VA has satisfied both the notice and 
duty to assist provisions of the law.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  The veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claim as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Any deficiencies are harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  




ORDER

An increased rating for hemorrhoids is denied.

Service connection for PTSD is denied.

Service connection for a body sprain (involving the chest, 
back, and abdomen) is denied.

The application to reopen a claim for service connection for 
chronic bronchitis is denied.

The application to reopen a claim for service connection for 
a left knee disability is denied.


	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


